Citation Nr: 0901443	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylosis and spondylolisthesis with degenerative disease 
and status post lumbar fusion with mild posterior disc 
bulging.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for the above-noted back disability.  The RO in Detroit, 
Michigan, currently has jurisdiction of the claim.  

The veteran presented testimony before a Decision Review 
Officer (DRO) at the Detroit RO in January 2006.  A 
transcript of the hearing is of record.  

In his July 2005 VA Form 9, the veteran requested a hearing 
at the RO before a member of the Board.  His hearing was 
scheduled for December 2006, but he failed to appear on the 
scheduled date and did not explain his absence or request to 
reschedule the hearing.  Therefore, the Board considers his 
request for a Board hearing withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, during the January 2006 DRO hearing, 
the veteran's representative indicated that the veteran had 
undergone a general examination at the VA Medical Center 
(VAMC) in Detroit to get him into the system.  This 
examination has not been associated with the claims folder, 
and neither have any other records from the Detroit VAMC.  On 
remand, the RO/AMC should obtain the veteran's complete VA 
treatment records from this facility.  

The veteran's spine disability was last examined in April 
2006.  In light of the fact that the claim must be remanded 
to obtain VA treatment records, and given the fact that this 
examination is now almost three years old, fundamental 
fairness to the veteran warrants the conduction of a more 
contemporaneous VA examination to assess the current severity 
of his service-connected spine disability.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (when a veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, the VA's duty to assist 
includes providing a new examination).  The scar noted at the 
time of the April 2006 VA examination should also be 
described in detail.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records for his back from the 
Detroit, Michigan VAMC.  

2.  Thereafter, schedule the veteran for 
a VA examination of his lumbar spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
spondylosis and spondylolisthesis with 
degenerative disease and status post 
lumbar fusion with mild posterior disc 
bulging.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should also indicate the 
size and location of any scars noted on 
the veteran's back (residuals of the 
lumbar fusion), and indicate whether the 
scar is painful on examination.  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


